DETAILED ACTION
1.	This communication is in response to the Application filed on 8/5/2021. Claims 1-20 are pending and have been examined.  
Allowable Subject Matter
2.	Claims 5-7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as with terminal disclaimer filed with respect to Double Patenting rejections as stated in Section 6.
Claim Rejections - 35 USC § 103
3.	Claims 1, 8-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20080154588; hereinafter GAO) in view of Su, et al. (US 20080147384; hereinafter SU).
As per claim 1, GAO (Title: Speech Coding System to Improve Packet Loss Concealment) discloses “A computer-implemented method for performing long-term prediction (LTP), the method comprising: determining a pitch gain and a pitch lag of an input audio signal for at least a predetermined number of frames (GAO, [Abstract], long-term pitch prediction .. pitch gain for the first pitch cycle within one frame; [0030], pitch lag); 
determining that the pitch gain of the input audio signal has exceeded a predetermined threshold and that [ a change of the pitch lag of the input audio signal has been within a predetermined range ] for at least the predetermined number of frames (GAO, [0011], Long-Term Prediction plays very important role for voiced speech coding because voiced speech has strong periodicity. The adjacent pitch cycles of voiced speech are similar each other, which means mathematically the pitch gain Gp in the following excitation express is very high <also read on ‘a change of the pitch lag of the input audio signal has been within a predetermined range’>); and 
in response to determining that the pitch gain of the input audio signal has exceeded the predetermined threshold and that the change of the pitch lag has been within the predetermined range for at least the predetermined number of frames, setting a pitch gain for a current frame of the input audio signal, in order to improve package loss concealment (PLC) (GAO, [Abstract], significantly reducing error propagation due to voice packet loss <read on PLC>, while still greatly profiting from long-term pitch prediction, is achieved by adaptively limiting the maximum value of the pitch gain for the first pitch cycle within one frame <read on ‘setting a pitch gain for a current frame’ which is subject to the broadest reasonable interpretation>).” 
GAO does not explicitly disclose “a change of the pitch lag of the input audio signal has been within a predetermined range ..” However, the feature is taught by SU (Title: Pitch determination for speech processing).
In the same field of endeavor, SU teaches: [0046] “The speech classifications may include one or more of the following categories: (1) silence/background noise, (2) noise-like unvoiced speech, (3) unvoiced speech, (4) transient onset of speech, (5) plosive speech, (6) non-stationary voiced, and (7) stationary voiced. Stationary voiced speech represents a periodic component of speech in which the pitch (frequency) or pitch lag does not vary by more than a maximum tolerance during the interval of consideration.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SU in a system (as taught by GAO) to detect strong voiced speech segments for determining how to set pitch gain for packet loss concealment.
As per claim 8 (dependent on claim 1), GAO in view of SU further discloses “in response to determining at least one of that the pitch gain of the input audio signal is continuously higher than the predetermined threshold for at least the predetermined number of frames or that the change of the pitch lag has been within the predetermined range for at least the predetermined number of frames, artificially resetting the pitch gain for the current frame of the input audio signal to zero, in order to improve PLC (GAO, [0011], Long-Term Prediction plays very important role for voiced speech coding because voiced speech has strong periodicity. The adjacent pitch cycles of voiced speech are similar each other, which means mathematically the pitch gain Gp in the following excitation express is very high <also read on ‘a change of the pitch lag of the input audio signal has been within a predetermined range’>; [0029], If the previous bit-stream packet is lost and the pitch gain Gp is high, the incorrect estimate of the previous synthesized excitation could cause error propagation for quite long time .. One simple solution to solve this issue is just to completely cut (remove) the pitch contribution between frames; this means the pitch gain Gp 305 is set to zero in the encoder; SU, [0046], Stationary voiced speech represents a periodic component of speech in which the pitch (frequency) or pitch lag does not vary by more than a maximum tolerance during the interval of consideration).”
Claim 16 (similar in scope to claim 8) is rejected under the same rationale as applied above for claim 8. 
Claims 9, 17 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1. 
4.	Claims 2-3, 10-11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over GAO in view SU, and further in view of Mascaro, et al. (US 9484044; hereinafter MASCARO).
As per claim 2 (dependent on claim 1), GAO in view of SU further discloses “receiving the input audio signal comprising a plurality of first samples, [ generated at a first sampling rate; downsampling the plurality of first samples to generate a plurality of second samples at a second sampling rate, wherein the second sampling rate is lower than the first sampling rate ]; determining a plurality of pitch candidates based on the plurality of second samples at the second sampling rate; and determining a first pitch lag based on the plurality of pitch candidates (SU, [0127], the encoder processing circuitry identifies a delay, ki among the four candidates having a corresponding normalized correlation or selected maxima greater than the other candidates. The selected delay might be selected as pitch lag value).”
 GAO in view of SU does not explicitly disclose “generated at a first sampling rate; downsampling the plurality of first samples to generate a plurality of second samples at a second sampling rate, wherein the second sampling rate is lower than the first sampling rate ..” However, the feature is taught by MASCARO (Title: Voice enhancement and/or speech features extraction on noisy audio signals using successively refined transforms).
In the same field of endeavor, MASCARO teaches: [Summary, para 8] “The transform module may be configured to perform successive transforms with increasing levels of accuracy associated with individual time windows of the input signal to obtain corresponding sound models of input signal in the individual time windows. Each successive transform may be performed on a version of the input signal having an increased sampling rate compared to the previous transform. That is, an initial transform may be performed on a downsampled signal having a lowest sampling rate, the next transform may be performed on a downsampled signal having a sampling rate that is greater than the lowest sampling rate, and so on until the last transform, which may be performed on the input signal at the full sampling rate (i.e., the sampling rate at which the input signal was received). Each of the successive transforms may yield a pitch estimate and/or a harmonics estimate.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MASCARO in a system (as taught by GAO and SU) to provide down-sampled speech input for pitch estimation.
As per claim 3 (dependent on claim 2), GAO in view of SU and MASCARO further discloses “wherein determining the first pitch lag comprises maximizing a normalized cross-correlation with a first window or an auto-correlation with a second window, wherein the second window is larger than the first window (SU, [Abstract], selecting a pitch lag value for a portion of a speech signal, the method comprising: computing a weighted correlation function of the portion of the speech signal for a range of delay times, wherein the weighting of the correlation function depends on both the delay time and a characteristic of one or more previous portions of the speech signal; and selecting the pitch lag value based on a delay time from the range of delay times that maximizes the weighted correlation function; [0127], the encoder processing circuitry identifies a delay, ki among the four candidates having a corresponding normalized correlation or selected maxima greater than the other candidates. The selected delay might be selected as pitch lag value).”
Claims 10-11 (similar in scope to claims 2-3) are rejected under the same rationale as applied above for claims 2-3, respectively.  
Claims 18-19 (similar in scope to claims 2-3) are rejected under the same rationale as applied above for claims 2-3, respectively.  
5.	Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over GAO in view SU and MASCARO, and further in view of Krishnan, et al. (US 20120072209; hereinafter KRISHNAN).
As per claim 4 (dependent on claim 2), GAO in view of SU and MASCARO further discloses “[ determining a first search range based on the determined first pitch lag; determining a first waveform peak location and a second waveform peak location within the first search range; and determining a second pitch lag based on the first waveform peak location and the second waveform peak location ].”
GAO in view of SU and MASCARO does not explicitly disclose “determining a first search range based on the determined first pitch lag; determining a first waveform peak location and a second waveform peak location within the first search range; and determining a second pitch lag based on the first waveform peak location and the second waveform peak location ..” However, the feature is taught by KRISHNAN (Title: Estimating a pitch lag).
In the same field of endeavor, KRISHNAN teaches: [Abstract] “The electronic device obtains a current frame. The electronic device also obtains a residual signal based on the current frame. The electronic device additionally determines a set of peak locations based on the residual signal <read on waveform and search range>. Furthermore, the electronic device obtains a set of pitch lag candidates based on the set of peak locations. The electronic device also estimates a pitch lag based on the set of pitch lag candidates.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KRISHNAN in a system (as taught by GAO, SU and MASCARO) for pitch estimation based on distances between speech/residual waveform peaks.
Claims 12, 20 (similar in scope to claim 4) are rejected under the same rationale as applied above for claim 4. 
Double Patenting

6.	Independent claims 1, 9, 17 are rejected on the ground of non-statutory double patenting as being unpatentable over independent claim 1 of U.S. patent #8010351B2 in view of the references cited in this Office action.  
Conclusion 
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		11/28/2022Primary Examiner, Art Unit 2659